DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed on 10 December 2021 have been fully considered but they are not persuasive.
	On page 6-9 of the Applicant’s Response, applicant argues that the Office Action not address the claim element of “performing a second CFR step on the resulting plurality of input signals at a second sampling rate with join peak detection and joint noise shaping”. Also Ng do not show “the resulting plurality of input signals” as described in claims 1 and 14. Also it is not clear what specific elements in Ng are being used to each element mapped to the band-pass filter and the band-stop filter. Also requested that cited section of Ng teaches or suggest “wherein each of the multiple closely spaced carrier signal are at most 100 megahertz, Mhz, away from a next closest carrier signal” as found in Applicant’s claim 6 combination.
The Examiner respectfully disagrees with Applicant’s arguments, because Ng discloses the multi-beam crest factor reduction (CFR) block jointly detect peaks and shape the signals with filters which implicitly reduce the noise for sampled multiple signals (first sample rate) (Fig. 4, Fig. 9, Fig. 11B, paragraph [0041, 0065, 0067, 0075]). Further, Feng in the same field of endeavor teaches the two stage CRF (Fig. 10 - where 
Also Ng discloses the pulse shaping filters (Fig. 4, Fig. 9, paragraph [0041, 0065, 0067, 0075]) for the CFR reduction block which shapes the pulse having pass-band and stop-band as presented in Fig. 2, abstract, and paragraph [0030-0033] U.S. PGPub. No. 2013021599 for evidential reference.
Also it is well known in art where the LTE signal uses multicarrier signal where signals are carried on multiple frequency carrier signals which having specific space away from each other for reduced interference (further each other has less interference). Ng also disclose the multiple frequencies for LTE RF transmission with 20 MHz channels (Fig. 4, Fig. 9, paragraph [0003, 0004, 0039, 0081]). Feng also disclose the LTE multiple carrier communication with multiple carrier numbers and specific bandwidth which implicitly away from each other carrier frequencies (Fig. 10, paragraph [0005, 0021, 0023. 0066, 0126]). Therefore, combined teachings of Ng and Fend disclosed the “wherein each of the multiple closely spaced carrier signal are at most 100 megahertz, Mhz, away from a next closest carrier signal” as found in Applicant’s claim 6 combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20170187560 to Ng et al. in further view of U.S. PGPub. No. 20150349994 to Feng.
As to Claims 1 and 14, Ng discloses a wireless node and method for performing Crest Factor Reduction, CFR, the wireless node comprising least one processor whereby the wireless node is operable to (Fig. 4, paragraph [0011, 0090]):
perform a first CFR step on a plurality of input signals at a first sampling rate with joint peak detection and band-specific noise shaping (Fig. 4, Fig. 9, Fig. 11B, paragraph [0041, 0065, 0067, 0075], where the multi-beam crest factor 
Ng discloses all of the subject matter as described above for performing CFR for sampled plurality of input signals (Fig. 4, Fig. 9, Fig. 11B, paragraph [0041, 0065, 0067, 0075]) except for second CRF step with sampling rate higher than the first sampling rate.
However, Feng in the same field of endeavor teaches the two stage CRF solution high higher sampling rate for second stage for improving the performance (Fig. 10, paragraph [0126-0129]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the two stage CRF with higher sampling rate for second CFR as taught by Fend to modify the wireless node and method of Ng to provide the improve the performance of CFR (Feng - paragraph [0129]).

As to Claims 2 and 15, Ng in view of Feng further disclose the wireless node and method wherein performing the band-specific noise shaping comprise being operable to use one or more band-pass channel-filter bank (Ng – Fig. 4, Fig. 9, paragraph [0041, 0065, 0067, 0075], where the number of filters is applied to shaped of signal to specific bandwidth of channel (band pass channel filter)). 

Claims 3 and 16, Ng in view of Feng further disclose the wireless node and method wherein performing joint noise shaping comprises using a band-stop filter band (Ng – Fig. 4, Fig. 9, paragraph [0041, 0065, 0067, 0075], where the number of filters is applied to shaped of signal (noise reduced) to specific bandwidth (stopping outside of bandwidth)).

As to Claims 4 and 17, Ng in view of Feng further disclose the wireless node and method further comprising: digitally upconverting the resulting plurality of input signals at the first sampling rate to produce the resulting plurality of input signal at the second sampling rate (Feng – Fig. 10, paragraph [0023, 0126-0129], where the balance two stage CFR having second stage at higher sampling rate which implicitly in digital). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claims 5 and 18, Ng in view of Feng further disclose the wireless node and method wherein each of the plurality of input signal comprises one carrier signal or multiple closely spaced carrier signals (Ng – Fig. 4, Fig. 9, paragraph [0004, 0039], where the multiple carrier frequencies used for RF transmission)(Feng – Fig. 10, paragraph [0005, 0066, 0126], where multicarrier communication is used for CFR application). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

Claims 6 and 19, Ng in view of Feng further disclose the wireless node and method wherein each of the multiple closely spaced carrier signals are at most 100 megahertz, MHz, away from a next closest carrier signal (Ng – Fig. 4, Fig. 9, paragraph [0004, 0039], where the multiple carrier frequencies used for RF transmission implicitly spaced away from other carrier frequencies)(Feng – Fig. 10, paragraph [0005, 0066, 0126], where multicarrier communication is used for CFR application which implicitly away from other carrier frequencies). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claims 7 and 20, Ng in view of Feng further disclose the wireless node and method wherein each of the plurality of input signal comprises a complex baseband signal of all carriers within a respective band (Ng – Fig. 4, Fig. 9, paragraph [0056], where the complex baseband signals are used for CFR).

As to Claim 8, Ng in view of Feng further disclose the method wherein the second sampling rate is higher than an entire frequency range of operation (Feng – Fig. 10, paragraph [0023], where sampling rate is higher than the operating frequency range). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

Claim 9, Ng in view of Feng further disclose the method wherein performing the first CFR step comprises:
obtaining the plurality of input signals (Ng – Fig. 4, Fig. 9);
adding an envelope amplitude of each of the plurality of input signals to obtain sum (Ng - Fig. 4, Fig. 9, paragraph [0034], where the envelope of input signals (amplitude) are added);
comparing the sum of a first threshold and, when the sum is greater than the first threshold, calculating a scaling factor based on the sum and the first threshold (Ng - Fig. 4, Fig. 9, paragraph [0065], where the threshold is compared with added sum of input signals)(Feng – paragraph [0017], where peaks are scaled and subtracted);
determining a respective clipping noise for each of the plurality of input signals based on the scaling factor (Ng - Fig. 4, Fig. 9, paragraph [0065, 0067], where the clipping is based on the thresholds implicitly scaled to thresholds)(Feng – paragraph [0017], where peaks are scaled and subtracted);
filtering the clipping noise for each of the plurality of input signals with a respective band-pass channel filter bank (Ng – Fig. 4, Fig. 9, paragraph [0041, 0065, 0067, 0075], where the number of filters is applied to shaped of signal to specific bandwidth of channel (band pass channel filter)(Feng – paragraph [0017], where peaks are scaled and subtracted).
each of the multiple closely spaced carrier signals are at most 100 megahertz, MHz, away from a next closest carrier signal (Ng – Fig. 4, Fig. 9, 
The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claim 10, Ng in view of Feng further disclose the method wherein performing the first CFR step further comprises adding the filtered clipping noise for each of the plurality of input signal to the plurality of input signals to produce the resulting plurality of input signals (Ng – Fig. 4, Fig. 8, Fig. 11A paragraph [0053], where disclose the combining with delayed signal for CFR for joint peak detection and reduction) (Feng – Fig. 5, Fig. 10, paragraph [0070], where the CFR processed is subtracted (added) to input signals). The suggestion/motivation is the same as that used in the rejection for claims 1 and 14.

As to Claim 13, Ng in view of Feng further disclose the method wherein the wireless node is selected from the group consisting of a base station, a relay node, an in-the-sky, its, radio access node, and wireless device (Ng –paragraph [0002], where disclose the wireless communication system simplicity includes base station, cellular, relay node, access node, etc.) (Feng –paragraph [0002], where disclose the wireless communication system simplicity includes base station, user equipment, relay node, access node, etc.). The .


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of the performing the second CFR step comprises: obtaining an instantaneous amplitude of a multi-band signal created by the plurality of input signals; comparing the instantaneous amplitude to a second threshold and, when the instantaneous amplitude is greater than the second threshold, calculating an excess factor based on the instantaneous amplitude and the second threshold; determining a multi-band clipping noise based on the excess factor; and filtering the multi-band clipping noise with a band-stop filter bank, adding the filtered multi-band clipping noise to the multi-band signal to produce the resulting multi-band signal.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov